This is a claim of the First Tfcust & Savings Bank of Chicago, trustee of the estate of George L. Carman, deceased, for a refund of inheritance tax in the amount of fifty-four and 10/100 ($54.10) dollars, together with interest at the rate of 3 per cent per annum from August 8, 1914. Ho objection or defense of the claim is interposed by or on behalf of the State and the Attorney General representing defendant, consents to an award in the sum of fifty-four and 10/100 ($54.10) dollars, together with interest at the rate of three per cent per annum from August 8, 1914. We therefore award the claimant the sum of fifty-four and 10/100 ($54.10) dollars, together with interest at the rate of three per cent per annum from August 8, 1914, to date when an appropriation to pay this amount is available.